FILED
                            NOT FOR PUBLICATION                             MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES H. TAKECHI,                                No. 14-16583

               Plaintiff - Appellant,            D.C. No. 1:12-cv-00913-AWI-
                                                 DLB
 v.

G. ADAME, Correctional Officer; J.               MEMORANDUM*
TYREE, Correctional Officer,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      James H. Takechi, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging a due process

claim in connection with his re-validation as an associate of a prison gang. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Bruce v. Ylst, 351
F.3d 1283, 1287 (9th Cir. 2003), and we affirm.

      The district court properly granted summary judgment because Takechi

failed to raise a genuine dispute of material fact as to whether he did not receive

the process he was due, or as to whether his re-validation was not supported by

“some evidence.” See Castro v. Terhune, 712 F.3d 1304, 1307, 1314-15 (9th Cir.

2013) (discussing the “some evidence” requirement); Bruce, 351 F.3d at 1287-88

(explaining the due process requirements for gang validation in the prison context).

      We reject as without merit Takechi’s contentions regarding contraband

watch allegations in the operative complaint.

      Takechi’s request for a list of district court documents, filed on October 3,

2014, is denied as moot.

      AFFIRMED.




                                           2                                    14-16583